Name: Nineteenth Commission Directive 96/41/EC of 25 June 1996 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  chemistry;  marketing;  technology and technical regulations;  European Union law
 Date Published: 1996-08-08

 Avis juridique important|31996L0041Nineteenth Commission Directive 96/41/EC of 25 June 1996 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (Text with EEA relevance) Official Journal L 198 , 08/08/1996 P. 0036 - 0039NINETEENTH COMMISSION DIRECTIVE 96/41/EC of 25 June 1996 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Commission Directive 95/34/EC (2), and in particular Article 8 (2) thereof,After consultation of the Scientific Committee on Cosmetology,Whereas the available scientific data indicate that urocanic acid interferes with the immune process in the presence of ultraviolet radiation and, therefore, its use should be prohibited;Whereas calcium hydroxide in combination with a guanidine salt and lithium hydroxide used as hair straighteners, may have undesirable effects if they enter into contact with the eyes; whereas, therefore, their use should be subject to certain restrictions and conditions;Whereas, on the basis of the latest scientific and technical research, chlorphenesin, sodium hydroxymethylglycinate and silver chloride deposited on titanium dioxide may be used as preservatives in cosmetic products;Whereas, on the basis of the latest scientific and technical research, the polymer of N-{-(2 and 4)-[(2-oxoborn-3-ylidene)methyl]benzyl}acrylamide may be used as a UV filter in cosmetic products;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Cosmetics Products Sector,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 76/768/EEC is hereby amended as shown in the Annex.Article 2 1. Member States shall take the necessary measures to ensure that as from 1 July 1997 for the substances set out in the Annex, neither manufacturers or importers established in the Community shall place on the market products which do not comply with the requirements of this Directive.2. Member States shall take the necessary measures to ensure that the products referred to in paragraph 1 containing the substances set out in the Annex shall not be sold or otherwise supplied to the final consumer after 30 June 1998.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 June 1997. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 4 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 25 June 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 262, 27. 9. 1976, p. 169.(2) OJ No L 167, 18. 7. 1995, p. 19.ANNEX The Annexes to Directive 76/768/EEC are amended as follows:1. in Annex II the following reference number 418 is added:'418. 3-Imidazol-4-ylacrylic acid and its ethyl ester (urocanic acid)`;2. reference number 15 in Annex III is replaced by the following reference numbers:>TABLE>3. in Annex VI:(a) Part one:The following reference numbers are added:>TABLE>(b) Part two:Reference numbers 2 and 30 are deleted.'30. 6. 1996` is replaced by '30. 6. 1997` for reference numbers 16, 21 and 29;4. in Annex VII:(a) Part one:The following reference number is added:>TABLE>(b) Part two:Reference numbers 33 and 34 are deleted.'30. 6. 1996` is replaced by '30. 6. 1997` for reference numbers 2, 5, 6, 12, 13, 17, 25, 26, 29 and 32.